                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    RONNIE LEE HOUSTON,                          No. 4:18-CV-00387

                Plaintiff,                       (Judge Brann)

         v.                                      (Magistrate Judge Carlson)

    DEPARTMENT OF JUSTICE,

                Defendant.

                                     ORDER

                                 JANUARY 28, 2019

        On February 15, 2018, Ronnie Lee Houston initiated the above-captioned case

against the United States Department of Justice. The parties’ cross-motions1 for

summary judgment were referred to Magistrate Judge Martin C. Carlson, who issued

a Report and Recommendation on November 14, 2018.2 Mr. Houston’s objections

to that Report and Recommendations were filed on December 4, 2018.3

        In his Report and Recommendation, Magistrate Judge Carlson recommended

granting Mr. Houston’s motion for summary judgment solely to the extent that it

sought a certain 10-page letter report summarizing the results of his court-ordered

psychiatric evaluation. In his objections, however, Mr. Houston indicated that he

already has possession of this document.


1
     ECF Nos. 21, 24.
2
     ECF No. 38.
3
     ECF No. 40.
         This Court has otherwise conducted a de novo review4 of the objected-to

portions of the Report, and agrees with Magistrate Judge Carlson’s analysis and

conclusions. Therefore, IT IS HEREBY ORDERED that:

    1.     The Report and Recommendation of Magistrate Judge Martin C. Carlson,

           ECF No. 38, is ADOPTED IN ITS ENTIRETY.

    2.     Plaintiff’s Motion for Summary Judgment, ECF No. 21, is DENIED AS

           MOOT to the extent it seeks a copy of the psychiatric evaluation report,

           and is otherwise DENIED for the reasons listed in Magistrate Judge

           Carlson’s Report and Recommendation.

    3.     Defendant’s Motion for Summary Judgment, ECF No. 24, is GRANTED.

    4.     The Clerk of Court is directed to enter judgment in favor of Defendant and

           close this case.


                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




4
    28 U.S.C. § 636(b)(1)(C) (“[A]ny party may serve and file written objections to [a magistrate
    judge’s Report and Recommendation]. A judge of the court shall make a de novo
    determination of those portions of the report or specified proposed findings or
    recommendations to which objection is made. A judge of the court may accept, reject, or
    modify, in whole or in part, the findings or recommendations made by the magistrate judge.”)
